In an action for a declaratory judgment and for injunctive relief, the appeal is from an order denying a motion (1) pursuant to rule 90 of the Rules of Civil Practice requiring respondents, inter alia, to separately number and state their causes of action, and (2) pursuant to rule 102 of the Rules of Civil Practice to require respondents to serve an amended pleading on the ground that the complaint is indefinite, uncertain or obscure. Order affirmed, with $10 costs and disbursements. Ho opinion. Holán, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.